DETAILED ACTION
1.	 Claims 1-25, and 27-28 are pending in this application.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Response to Amendment
4.	In the amendment filed on 03/17/2022, claims 1-2, 9-10, and 17-18 have been amended.  Claims 4, 12, 20, and 25 have been previously presented. Claims 3, 5-8, 11-16, 19, and 21-24 have been kept original. Claims 26 have been cancelled. Claims 27-28 have been add as new claims. The currently pending claims considered below are Claims 1-25, and 27-28.

Claim Objections
5.	 Claims 1, 9, and 17 are objected to because of the following informalities:
	The claims similarly recites “providing, to a scoring model, value-based training data, the training data comprising multiple instances of respective values of a value variable determined for each of multiple content items presented to users, the respective values of the value variable a) indicating a measure of value each content item provides to a corresponding user that interacted with the content item, and b) being determined, from user behaviors with respect to content items presented to the users, by a value model based on an anchor variable in the user behaviors, wherein the anchor variable corresponds to a particular user action on a content item that indicates whether there is value in the content item;” This limitation is not properly indented. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub-combinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
Appropriate correction is required.
	
Claim 17-24 are objected to because of the following informalities:  
Claim 17 recites “One or more non-transitory computer storage media” and Claims 18-24 recite “The computer storage media of claim …” It is not clear if the computer storage media of claim is the same as the non-transitory computer storage media of claim 17. If the computer storage media of claim of claims 18-24 is the same it should be recited as “The non-transitory computer storage media”. The claims terms that has the same meaning should be recited exactly the same to maintain consistence throughout the claims and avoid confusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		Claim 1-25, and 27-28 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining the amount of use of each icon over a predetermined period of time, and ranking the icons based on the determined amount of use.

	The following is an analysis based on 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1, Statutory Category?
	Claims 1-8, 25, and 27-28 are directed to a method.
	Claims 9-16 are directed to a system.
	Claims 1-24 are directed to a non-transitory computer storage media.
	Therefore, claims 1-25, and 27-28 fall into at least one of the four statutory categories.

Step 2A, Prong I: Judicial Exception Recited?
		The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	As per claims 1, 9, and 17, similarly recite the limitation “training, using the training data, the scoring model to generate value-based scores from input data;” This limitation is equivalent to a person scoring a given data to make a model based on the person's judgment. The data the person scores would be the trained data for the person personal model. There is nothing in the limitation that make it so complex to not be accomplish int the human mind. For example, a human mind would be unable to training a machine learn model or a neural network model using its mind. 

	As per claims 1, 9, and 17, similarly recite the limitation “generating, for each of a plurality of candidate content items selected for a first user, respective value-based scores using the trained scoring model and respective input data for respective candidate content items;” This limitation is equivalent to a person selecting a plurality of candidate content items based on a model that the person has decided to follow. It can be accomplished with a simple observation and judgment in the human mind. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.

	As per claims 1, 9, and 17, similarly recite the limitation “ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items;” This limitation is equivalent to a person judging a plurality of given scores and deciding what is ranked first and so on. It can be done based on a mere observation followed by a simple judgment of the human mind. The selection of a piece of data can also be accomplished in the human mind based on the ranked score. There is nothing in the limitation that make it so complex to not be accomplish int the human mind.
	
	 Dependent claims 2-8, 10-16, 18-25, and 26-28 further elaborate upon the recited abstract ideas in claims 1, 9, and 17.
	Accordingly, claims 1-25, and 27-28 recite at least one abstract idea.

Step 2A, Prong II: Integrated into a Practical Application?
	The claims recite the following additional limitations:
		As per claims 1, 9, and 17, the claims similarly recite the additional limitations of “providing, to a scoring model, value-based training data, the training data comprising multiple instances of respective values of a value variable determined for each of multiple content items presented to users, the respective values of the value variable a) indicating a measure of value each content item provides to a corresponding user that interacted with the content item, and b) being determined, from user behaviors with respect to content items presented to the users, by a value model based on an anchor variable in the user behaviors, wherein the anchor variable corresponds to a particular user action on a content item that indicates whether there is value in the content item;” Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g)). Specifically, the additional limitation is an example of mere data gathering. This does not provide integration into a practical application.
	
	“providing two or more of the candidate content items for presentation on a device of the first user in an order determined by the ranking.;” Which is an example of adding insignificant extra-solution activity (pre-solution) to the judicial exception (see MPEP § 2106.05(g) “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).”). Specifically, the additional limitation is an example of mere presenting/output data. This does not provide integration into a practical application.
	The examiner submits that the recited limitations, emphasized above, do not integrate the aforementioned abstract ideas into a practical application.
	
	Dependent claims 2-8, 10-16, 18-25, and 26-28 further elaborate upon the recited abstract ideas in claims 1, 9, and 17 but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.

	Therefore, claims 1-25, and 27-28 do not integrate the recited abstract ideas into a practical application.
	
Step 2B: Claim provides an Inventive Concept?
	When considered individually or in combination, the additional limitations/elements of claims 1-25, and 27-28 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations/elements do not integrate the abstract idea into a practical application. 	The additional limitations/elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	Further, the additional limitations/elements of “providing …;” where the providing is nothing more than provide data to a generic computer device to be process. The “providing …;” is claimed similarly claimed in claims 1, 9, and 17 are an example of simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP § 2106.05(d).II) as “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec”. Specifically, the additional limitation is an example of receiving or transmitting data over a network.
	Furthermore, the additional limitations/elements of “a scoring model, a ranking engine, a device, one or more computers, one or more non-transitory computer storage media” which is a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.
	
	In conclusions from above for the elements reciting generic computer components as mere instructions to apply on a computer per MPEP 2106.05(f) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claims as a whole does not change this conclusion and the claim is ineligible.
	Therefore, the additional limitations of claims 1-25, and 27-28 do not amount to significantly more than the judicial exception.
	Thus, claims 1-25, and 27-28 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. 
	Therefore, the claims are not patent eligible. 



Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-2, 7, 9-10, 15, 17-18, 23, 25, and 27-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Srinivasaraghavan et al. (US 11070881 B1) in view of Zeng et al. (US 20180040029 A1).

	As per claim 1, Srinivasaraghavan teaches a method, comprising (Srinivasaraghavan, fig. 3, Column 3, Lines 1-12, “the systems and methods may be implemented for different types of providers (e.g., online and/or brick and mortar retailers, rental services, marketplaces, restaurants, and/or the like), may utilize different types of data to train the models, may have more than two models for generating recommendations, may generate different types of recommendations, and/or the like.”): 
	providing, to a scoring model (Srinivasaraghavan, figs. 1A-M, Column 3, Lines 34-37, “to train the first model to determine a score of a recommended content item (e.g., a 35 probability that a user will be interested in the recommended content item, and/or the like).” Where the first model herein is interpreted as the scoring model. Further, fig. 1A:120, Column 4, Lines 22-44, “As shown by reference number 120 in FIG. 1A, the server device 105 may provide the content data, the first model, and the second model to the testing platform 110.” Wherein the server is providing content data to the first model herein interpreted as the scoring model), 
	value-based training data (Srinivasaraghavan, fig. 2, Column 17, Lines 1-10, and Column 18, Lines 28-30, “After training, the machine learning system may store the model as a trained model 225 to be used to analyze new observations.” Where the trained mode model has the observations data as illustrated in fig. 2. The observations data is interpreted as the value-based training data), 
	the training data comprising multiple instances (Srinivasaraghavan, fig. 2:200, Column 17, Lines 1-10, “a diagram illustrating an example 200 of training and using a model (e.g., the first model, the second model, and/or the like) to generate recommendations. The model training and usage described herein may be performed using a machine learning system.” Wherein the diagram illustrates multiples observations, features set, and etc.) of 
	respective values of a value variable determined for each of multiple content items presented to users (Srinivasaraghavan, figs. 2, 5, Column 17, Lines 25-41, “the machine learning system may determine variables for a set of observations and/or variable values for a specific observation based on input received from client devices.” Wherein the variable values are interpreted as the respective values of a value variable determined for each of multiple content items presented to. As an example, a feature set for a set of observations may include a first feature of “Genre,” a second feature of “Actor,” a third feature of “Release Year,” and so on. As shown, for a first observation (e.g., a content item, such as the movie “Sound of Music”), the first feature may be “Musical,” the second feature may be “Julie Andrews,” the third feature may be “1965,” and so on.), 
	the respective values of the value variable (Srinivasaraghavan, fig. 5, Column 17, Lines 41-55, “The target variable may represent a variable having a numeric value, may represent a variable having a numeric value that falls within a range of values or has some discrete possible values, may represent a variable that is selectable from one of multiple options (e.g., one of multiples classes, classifications, labels, and/or the like), may represent a variable having a Boolean value, and/or the like.”) 
	a) indicating a measure of value each content item provides to a corresponding user that interacted with the content item (Srinivasaraghavan, fig. 2:215, Column 17, Lines 41-55, “The target variable is “Recommendation,” which may be “The King and I” for the first observation.” Wherein the “The King and I” for the first observation” is indicating a measure of value of the first observation. The “The King and I” for the first observation” is interpreted to as the measure of value each content item provides to a corresponding user that interacted with the content item. Each observation is inherent to be a user that interaction with the content item), and 
	b) being determined (Srinivasaraghavan, fig. 2, Column 17, Lines 50-54, “For example, the feature set may include, with respect to an observation, one or more of the following features: a rating, an award, a director, an artist, a creator, an author, a publisher, a movie studio, a television network, a record label, a type, a language, and/or the like.” Wherein the feature set is interpreted as the future being determined. Those features are interpreted as variable that has value as show above), 
	from user behaviors with respect to content items presented to the users (Srinivasaraghavan, fig. 2, Column 2, Lines 47-55, “An online provider of goods and/or services (e.g., a content delivery system, a retailer, a rental service, a marketplace, a restaurant, and/or the like) may seek to utilize data to predict behavior of a user after the user initially engages with a website of the online provider (e.g., by accessing an item and/or a service, by purchasing the item and/or the service, by renting the item and/or the service, by moving the item and/or service to a shopping cart, and/or the like).” Further, Column 17, Lines 21-22, “historical data relating to user feedback (e.g., user feedback reflective of user interests, and/or the like).” Wherein the user feedback reflective of user interests is interpreted as user behaviors with respect to content items presented to the users show in a set of observations obtained from historical data. The observations herein are interpreted as user behaviors), 	
	by a value model based on an anchor variable in the user behaviors (Srinivasaraghavan, fig. 2, Column 17, Lines 55-67, “As shown by reference number 215, the set of observations may be associated with a target variable.” Wherein the target variable is interpreted as the anchor variable in the user behaviors), 
	wherein the anchor variable corresponds to a particular user action on a content item that indicates whether there is value in the content item (Srinivasaraghavan, fig. 2, Column 17, Lines 11-26, “The historical data may include historical data relating to content items (e.g., one or more types of metadata of the content items, and/or the like), historical data relating to selections made based on the content items (e.g., selection history of the content items relative to other content items, and/or the like), historical data relating to user feedback (e.g., user feedback reflective of user interests, and/or the like).” Wherein the user feedback is interpreted as the particular user action on a content item that indicates whether there is value in the content item. The user feedback is part of the set of observations); 
	training, using the training data (Srinivasaraghavan, fig. 2:200, Column 17, Lines 1-10, “a diagram illustrating an example 200 of training and using a model (e.g., the first model, the second model, and/or the like) to generate recommendations. The model training and usage described herein may be performed using a machine learning system.” Wherein the first model is training to use the observation data to generate recommendations that further is used to calculate scores), 
	the scoring model to generate value-based scores from input data (Srinivasaraghavan, fig. 5, Column 25, Lines 44-46, “calculating first scores for the first recommendations based on the first distance metrics;” Wherein the calculating first scores for the first recommendations based on the first distance metrics is interpreted as the generate value-based scores from input data. Further, Column 26, Lines 21-46, “to update the first performance score of the first model and the second performance score of the second model. Processing the one or more first inputs and/or the one or more second inputs may be to provide additional feedback to update the first model and the second model”); 
	However, it is noted that the prior art of Srinivasaraghavan does not explicitly teach “generating, for each of a plurality of candidate content items selected for a first user, respective value-based scores using the trained scoring model and respective input data for respective candidate content items; ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items; and providing two or more of the candidate content items for presentation on a device of the first user in an order determined by the ranking.”
	On the other hand, in the same field of endeavor, Zeng teaches generating, for each of a plurality of candidate content items selected for a first user (Zeng, fig. 5A, par. [0063]-[0064], “The content creation user interface 500 (e.g., an embodiment of the content creation user interface 140 shown in FIG. 1), generated by the user interface manager 310 (shown in FIG. 3), includes input forms (e.g., a text box, drop down menu, radio buttons, file upload button, etc.) for a creator to provide creatives to the online system 100.” Where the content creation user interface has a plurality of candidate content items for the user to select in order to create a creative. Further, par. [0068], “The content creation user interface 500 shows the recommendation “select a city to narrow your target region” because the region “California” is too board, e.g., a user located in San Francisco, Calif. may not likely be interested in the same types of content items or creatives as a user located in Fresno, Calif.” the user located in San Francisco, Calif. is interpreted as the first user), 
	respective value-based scores using the trained scoring model (Zeng, fig. 5A, par. [0065]-[0066], “A first creative score model 365 is trained to generate scores for media title type creatives.” Where the generated scores for media title type creatives is interpreted as the respective value-based scores using the trained scoring model. For example, “the first creative score model 365 outputs the creative score 514 of “2/10,” e.g., two points out of a total of ten points” wherein the score 514 of “2/10,” is interpreted as the respective value-based scores using the trained scoring model) and 	
	respective input data for respective candidate content items (Zeng, fig. 2A, par. [0019], [0023], “The content items may include information provided by a creator of content items. The creator may be associated with the content provider system 170 and inputs information about content items to the online system 100 via the content creation user interface 140.” The inputs information about content items is interpreted as the respective input data for respective candidate content items); 
	ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items (Zeng, fig. 5:518, “FIG. 5A shows feedback 518, e.g., a confidence score and importance score for each of the recommendations and error notifications generated by the recommendation module 380. The confidence scores for the recommendations associated with the media title, media, target demographic, target region, and content value are 80%, 95%, 75%, 60%, and 50%, respectively. The confidence score for the error notification associated with the call to action is 90%. Based on the confidence scores, the creative score model 365 is most likely to generate an updated creative score for the image creative if the creator modifies the image creative according to the feedback provided because the high confidence score indicates that the recommendation associated with the call to action is highly applicable to the creative call to action.” Wherein the confidence score and importance score for each of the recommendations and error notifications generated by the recommendation module is interpreted as the ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items where the recommendation module is interpreted to have the ranking engine); and 
providing two or more of the candidate content items for presentation on a device of the first user in an order determined by the ranking (Zeng, figs. 5A-B, par. [0042]-[0043], generates graphical user interfaces such as a content creation user interface presenting information from the online system. Where the user interfaces presented has a plurality of recommendation associated with an item. The plurality of recommendations is ranked in order. Further, fig. 7:760, par. [0078], provide the recommendations for display on the client device. Where the recommendations are interpreted as the two or more of the candidate content items. The content of the content creation user interface is presenting on a percentage ranked order as illustrate on fig. 5A. The client device is interpreted as the device of the first user. it is also noted in the interface that multiple creatives are being showed in the user interface in the client deice). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zeng that teaches provides feedback to a content provider creating a content item for a target audience into Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to measure an effectiveness of each content item in a campaign (Zeng par. [0002]).

As per claim 2, Zeng teaches wherein providing value-based training data comprises: providing historical data representing content items and data representing (Zeng, figs. 2A-B, par. [0029], a content item set comprising of schedule indication times for content items of the corresponding content item set are scheduled to be published. Where the content item set has historical data to represent the content item set futures such as who is the audience, budget, schedule times, and etc. All the content item has icon representation. For example, fig. 3:240 content items set is illustrated), 
for each presentation of each content item (Zeng, fig. 2B, par. [0033], a content item, where a content item is presented), 
acts of user behavior made in response to each presentation of each content item (Zen, fig. 2B, par. [0033]-[0034], metrics of number of user that express of the content. Where the expressed interest in a content is interpreted as the acts of user behavior made in response to each presentation of each content item); and 
evaluating the historical data with a latent variable model that has value to a respective user as an unobserved latent variable (Zen, fig. 4A, par. [0046], [0058], a creative score model, where the creative score model is interpreted as the latent variable model. The creative score model is evaluating data from the feature set where the future set contain historical data form a plurality of content item.  The creative score model has variables such as user features, creative features, creative score, and feedback. Where the variable creative score is interpreted as the respective user as an unobserved latent variable, see fig. 4A:365), 
that has user actions as variables, and that has a particular user action as the anchor variable (Zen, fig. 6:640, par. [0076], “The machine learning module 325 identifies 640 feature sets based on the content items, the user information, and the action information.” Where the action information can be a user express interest to a content item. Further, fig. 4, and par. [0034], user actions such as make a comment to a content item, or share a content item. Where the variable the tracks the operation to allow the user action of share a content item is interpreted as the particular user action as an anchor variable. Where the user action in this case is to share a content item. Further, par. [0023], fig. 5A-B, teaches a feedback value which can be understood as an anchor variable that indicates user behaviors), 
to generate training data representing the measure of value of each content item to the user who responded to the content item with one or more user actions (Zen, figs. 4A-B, par. [0060]-[0062], training creative score models. Where data representing each content item is evaluated/measure. Fig. 4B, illustrate an example of feature set evaluation. Further, fig. 6:650, par. [0076], “The recommendation system 120 generates 650 a score for a creative (e.g., an image type creative or a body of text type creative) to be included in a content item using a model, e.g., the creative score model 365, trained based on the feature sets.” Where the score for a creative data is being measure/calculate base on trained based on the feature sets. Where the feature sets have content item to the user who responded to the content item with one or more user actions).

As per claim 7, Zeng teaches wherein providing candidate content items for presentation comprises providing, with content items that have value-based scores above a predetermined threshold, a mark indicating a high predicted value for the first user (Zeng, fig. 5A-B, par. [0054]-[0055], [0070],  a content creation user interface showing content item recommendations and a score for the content item. A threshold is predetermined to determine if the recommendation feedback is high recommend or low recommend, see fig. 5A:518. Where the recommendation feedback is interpreted as the mark indicating a high predicted value for the first user). threshold, a mark indicating a high predicted value for the first user.

	As per claim 9, Srinivasaraghavan teaches a system comprising (Srinivasaraghavan, fig. 3, Column 3, Lines 1-12, “the systems and methods may be implemented for different types of providers (e.g., online and/or brick and mortar retailers, rental services, marketplaces, restaurants, and/or the like), may utilize different types of data to train the models, may have more than two models for generating recommendations, may generate different types of recommendations, and/or the like.”): 
	one or more computers (Srinivasaraghavan, fig. 3, Column 17, Lines 5-11, “The machine learning system may include or may be included in a computing device, a server”) and 
	one or more storage devices on which are stored instructions that are operable (Srinivasaraghavan, fig. 3, Column 20, Lines 36-38, “A storage component 309 includes a hard disk or another type of storage device that stores information, data, and/or software ( e.g., code, instructions, and/or the like)”), 
	when executed by the one or more computers, to cause the one or more computers to perform operations comprising (Srinivasaraghavan, fig. 3, Column 20, Lines 32-36, “In some implementations, execution of the set of instructions, by one or more processors 307, causes the one or more processors 307 and/or the testing platform 110  to perform one or more operations or processes described herein.”): 
	providing, to a scoring model (Srinivasaraghavan, figs. 1A-M, Column 3, Lines 34-37, “to train the first model to determine a score of a recommended content item (e.g., a 35 probability that a user will be interested in the recommended content item, and/or the like).” Where the first model herein is interpreted as the scoring model. Further, fig. 1A:120, Column 4, Lines 22-44, “As shown by reference number 120 in FIG. 1A, the server device 105 may provide the content data, the first model, and the second model to the testing platform 110.” Wherein the server is providing content data to the first model herein interpreted as the scoring model), 
	value-based training data (Srinivasaraghavan, fig. 2, Column 17, Lines 1-10, and Column 18, Lines 28-30, “After training, the machine learning system may store the model as a trained model 225 to be used to analyze new observations.” Where the trained mode model has the observations data as illustrated in fig. 2. The observations data is interpreted as the value-based training data), 
	the training data comprising multiple instances (Srinivasaraghavan, fig. 2:200, Column 17, Lines 1-10, “a diagram illustrating an example 200 of training and using a model (e.g., the first model, the second model, and/or the like) to generate recommendations. The model training and usage described herein may be performed using a machine learning system.” Wherein the diagram illustrates multiples observations, features set, and etc.) of 
	respective values of a value variable determined for each of multiple content items presented to users (Srinivasaraghavan, figs. 2, 5, Column 17, Lines 25-41, “the machine learning system may determine variables for a set of observations and/or variable values for a specific observation based on input received from client devices.” Wherein the variable values are interpreted as the respective values of a value variable determined for each of multiple content items presented to. As an example, a feature set for a set of observations may include a first feature of “Genre,” a second feature of “Actor,” a third feature of “Release Year,” and so on. As shown, for a first observation (e.g., a content item, such as the movie “Sound of Music”), the first feature may be “Musical,” the second feature may be “Julie Andrews,” the third feature may be “1965,” and so on.), 
	the respective values of the value variable (Srinivasaraghavan, fig. 5, Column 17, Lines 41-55, “The target variable may represent a variable having a numeric value, may represent a variable having a numeric value that falls within a range of values or has some discrete possible values, may represent a variable that is selectable from one of multiple options (e.g., one of multiples classes, classifications, labels, and/or the like), may represent a variable having a Boolean value, and/or the like.”) 
	a) indicating a measure of value each content item provides to a corresponding user that interacted with the content item (Srinivasaraghavan, fig. 2:215, Column 17, Lines 41-55, “The target variable is “Recommendation,” which may be “The King and I” for the first observation.” Wherein the “The King and I” for the first observation” is indicating a measure of value of the first observation. The “The King and I” for the first observation” is interpreted to as the measure of value each content item provides to a corresponding user that interacted with the content item. Each observation is inherent to be a user that interaction with the content item), and 
	b) being determined (Srinivasaraghavan, fig. 2, Column 17, Lines 50-54, “For example, the feature set may include, with respect to an observation, one or more of the following features: a rating, an award, a director, an artist, a creator, an author, a publisher, a movie studio, a television network, a record label, a type, a language, and/or the like.” Wherein the feature set is interpreted as the future being determined. Those features are interpreted as variable that has value as show above), 
	from user behaviors with respect to content items presented to the users (Srinivasaraghavan, fig. 2, Column 2, Lines 47-55, “An online provider of goods and/or services (e.g., a content delivery system, a retailer, a rental service, a marketplace, a restaurant, and/or the like) may seek to utilize data to predict behavior of a user after the user initially engages with a website of the online provider (e.g., by accessing an item and/or a service, by purchasing the item and/or the service, by renting the item and/or the service, by moving the item and/or service to a shopping cart, and/or the like).” Further, Column 17, Lines 21-22, “historical data relating to user feedback (e.g., user feedback reflective of user interests, and/or the like).” Wherein the user feedback reflective of user interests is interpreted as user behaviors with respect to content items presented to the users show in a set of observations obtained from historical data. The observations herein are interpreted as user behaviors), 
	by a value model based on an anchor variable in the user behaviors (Srinivasaraghavan, fig. 2, Column 17, Lines 55-67, “As shown by reference number 215, the set of observations may be associated with a target variable.” Wherein the target variable is interpreted as the anchor variable in the user behaviors), 
	wherein the anchor variable corresponds to a particular user action on a content item that indicates whether there is value in the content item (Srinivasaraghavan, fig. 2, Column 17, Lines 11-26, “The historical data may include historical data relating to content items (e.g., one or more types of metadata of the content items, and/or the like), historical data relating to selections made based on the content items (e.g., selection history of the content items relative to other content items, and/or the like), historical data relating to user feedback (e.g., user feedback reflective of user interests, and/or the like).” Wherein the user feedback is interpreted as the particular user action on a content item that indicates whether there is value in the content item. The user feedback is part of the set of observations); 
	training, using the training data (Srinivasaraghavan, fig. 2:200, Column 17, Lines 1-10, “a diagram illustrating an example 200 of training and using a model (e.g., the first model, the second model, and/or the like) to generate recommendations. The model training and usage described herein may be performed using a machine learning system.” Wherein the first model is training to use the observation data to generate recommendations that further is used to calculate scores), 
the scoring model to generate value-based scores from input data (Srinivasaraghavan, fig. 5, Column 25, Lines 44-46, “calculating first scores for the first recommendations based on the first distance metrics;” Wherein the calculating first scores for the first recommendations based on the first distance metrics is interpreted as the generate value-based scores from input data. Further, Column 26, Lines 21-46, “to update the first performance score of the first model and the second performance score of the second model. Processing the one or more first inputs and/or the one or more second inputs may be to provide additional feedback to update the first model and the second model”);
However, it is noted that the prior art of Srinivasaraghavan does not explicitly teach “generating, for each of a plurality of candidate content items selected for a first user, respective value-based scores using the trained scoring model and respective input data for respective candidate content items; ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items; and providing two or more of the candidate content items for presentation on a device of the first user in an order determined by the ranking.”
	On the other hand, in the same field of endeavor, Zeng teaches generating, for each of a plurality of candidate content items selected for a first user (Zeng, fig. 5A, par. [0063]-[0064], “The content creation user interface 500 (e.g., an embodiment of the content creation user interface 140 shown in FIG. 1), generated by the user interface manager 310 (shown in FIG. 3), includes input forms (e.g., a text box, drop down menu, radio buttons, file upload button, etc.) for a creator to provide creatives to the online system 100.” Where the content creation user interface has a plurality of candidate content items for the user to select in order to create a creative. Further, par. [0068], “The content creation user interface 500 shows the recommendation “select a city to narrow your target region” because the region “California” is too board, e.g., a user located in San Francisco, Calif. may not likely be interested in the same types of content items or creatives as a user located in Fresno, Calif.” the user located in San Francisco, Calif. is interpreted as the first user), 
	respective value-based scores using the trained scoring model (Zeng, fig. 5A, par. [0065]-[0066], “A first creative score model 365 is trained to generate scores for media title type creatives.” Where the generated scores for media title type creatives is interpreted as the respective value-based scores using the trained scoring model. For example, “the first creative score model 365 outputs the creative score 514 of “2/10,” e.g., two points out of a total of ten points” wherein the score 514 of “2/10,” is interpreted as the respective value-based scores using the trained scoring model) and 
	respective input data for respective candidate content items (Zeng, fig. 2A, par. [0019], [0023], “The content items may include information provided by a creator of content items. The creator may be associated with the content provider system 170 and inputs information about content items to the online system 100 via the content creation user interface 140.” The inputs information about content items is interpreted as the respective input data for respective candidate content items); 
	ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items (Zeng, fig. 5:518, “FIG. 5A shows feedback 518, e.g., a confidence score and importance score for each of the recommendations and error notifications generated by the recommendation module 380. The confidence scores for the recommendations associated with the media title, media, target demographic, target region, and content value are 80%, 95%, 75%, 60%, and 50%, respectively. The confidence score for the error notification associated with the call to action is 90%. Based on the confidence scores, the creative score model 365 is most likely to generate an updated creative score for the image creative if the creator modifies the image creative according to the feedback provided because the high confidence score indicates that the recommendation associated with the call to action is highly applicable to the creative call to action.” Wherein the confidence score and importance score for each of the recommendations and error notifications generated by the recommendation module is interpreted as the ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items where the recommendation module is interpreted to have the ranking engine); and 
	providing two or more of the candidate content items for presentation on a device of the first user in an order determined by the ranking (Zeng, figs. 5A-B, par. [0042]-[0043], generates graphical user interfaces such as a content creation user interface presenting information from the online system. Where the user interfaces presented has a plurality of recommendation associated with an item. The plurality of recommendations is ranked in order. Further, fig. 7:760, par. [0078], provide the recommendations for display on the client device. Where the recommendations are interpreted as the two or more of the candidate content items. The content of the content creation user interface is presenting on a percentage ranked order as illustrate on fig. 5A. The client device is interpreted as the device of the first user. it is also noted in the interface that multiple creatives are being showed in the user interface in the client deice).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zeng that teaches provides feedback to a content provider creating a content item for a target audience into Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to measure an effectiveness of each content item in a campaign (Zeng par. [0002]).

As per claim 10, Zeng teaches wherein providing value-based training data comprises: providing historical data representing content items and data representing (Zeng, figs. 2A-B, par. [0029], a content item set comprising of schedule indication times for content items of the corresponding content item set are scheduled to be published. Where the content item set has historical data to represent the content item set futures such as who is the audience, budget, schedule times, and etc. All the content item has icon representation. For example, fig. 3:240 content items set is illustrated), 
for each presentation of each content item (Zeng, fig. 2B, par. [0033], a content item, where a content item is presented), 
acts of user behavior made in response to each presentation of each content item (Zen, fig. 2B, par. [0033]-[0034], metrics of number of user that express of the content. Where the expressed interest in a content is interpreted as the acts of user behavior made in response to each presentation of each content item); and 
evaluating the historical data with a latent variable model that has value to a respective user as an unobserved latent variable (Zen, fig. 4A, par. [0046], [0058], a creative score model, where the creative score model is interpreted as the latent variable model. The creative score model is evaluating data from the feature set where the future set contain historical data form a plurality of content item.  The creative score model has variables such as user features, creative features, creative score, and feedback. Where the variable creative score is interpreted as the respective user as an unobserved latent variable, see fig. 4A:365), 
that has user actions as variables, and that has a particular user action as the anchor variable (Zen, fig. 6:640, par. [0076], “The machine learning module 325 identifies 640 feature sets based on the content items, the user information, and the action information.” Where the action information can be a user express interest to a content item. Further, fig. 4, and par. [0034], user actions such as make a comment to a content item, or share a content item. Where the variable the tracks the operation to allow the user action of share a content item is interpreted as the particular user action as an anchor variable. Where the user action in this case is to share a content item. Further, par. [0023], fig. 5A-B, teaches a feedback value which can be understood as an anchor variable that indicates user behaviors), 
to generate training data representing the measure of value of each content item to the user who responded to the content item with one or more user actions (Zen, figs. 4A-B, par. [0060]-[0062], training creative score models. Where data representing each content item is evaluated/measure. Fig. 4B, illustrate an example of feature set evaluation. Further, fig. 6:650, par. [0076], “The recommendation system 120 generates 650 a score for a creative (e.g., an image type creative or a body of text type creative) to be included in a content item using a model, e.g., the creative score model 365, trained based on the feature sets.” Where the score for a creative data is being measure/calculate base on trained based on the feature sets. Where the feature sets has content item to the user who responded to the content item with one or more user actions).

As per claim 15, Zeng teaches wherein providing candidate content items for presentation comprises providing, with content items that have value-based scores above a predetermined threshold, a mark indicating a high predicted value for the first user (Zeng, fig. 5A-B, par. [0054]-[0055], [0070],  a content creation user interface showing content item recommendations and a score for the content item. A threshold is predetermined to determine if the recommendation feedback is high recommend or low recommend, see fig. 5A:518. Where the recommendation feedback is interpreted as the mark indicating a high predicted value for the first user).

	As per claim 17, Srinivasaraghavan teaches One or more non-transitory computer storage media encoded with computer program instructions (Srinivasaraghavan, fig. 3, Column 20, Lines 40-49, “In some implementations, memory 308 and/or storage component 309 is/are implemented as a non-transitory computer readable medium.”)
	that when executed by one or more computers cause the one or more computers to perform operations comprising the operations comprising (Srinivasaraghavan, fig. 3, Column 20, Lines 32-36, “In some implementations, execution of the set of instructions, by one or more processors 307, causes the one or more processors 307 and/or the testing platform 110 to perform one or more operations or processes described herein.”. Further, (Srinivasaraghavan, fig. 3, Column 17, Lines 5-11, “The machine learning system may include or may be included in a computing device, a server”): 
	providing, to a scoring model (Srinivasaraghavan, figs. 1A-M, Column 3, Lines 34-37, “to train the first model to determine a score of a recommended content item (e.g., a 35 probability that a user will be interested in the recommended content item, and/or the like).” Where the first model herein is interpreted as the scoring model. Further, fig. 1A:120, Column 4, Lines 22-44, “As shown by reference number 120 in FIG. 1A, the server device 105 may provide the content data, the first model, and the second model to the testing platform 110.” Wherein the server is providing content data to the first model herein interpreted as the scoring model), 
	value-based training data (Srinivasaraghavan, fig. 2, Column 17, Lines 1-10, and Column 18, Lines 28-30, “After training, the machine learning system may store the model as a trained model 225 to be used to analyze new observations.” Where the trained mode model has the observations data as illustrated in fig. 2. The observations data is interpreted as the value-based training data), 
	the training data comprising multiple instances (Srinivasaraghavan, fig. 2:200, Column 17, Lines 1-10, “a diagram illustrating an example 200 of training and using a model (e.g., the first model, the second model, and/or the like) to generate recommendations. The model training and usage described herein may be performed using a machine learning system.” Wherein the diagram illustrates multiples observations, features set, and etc.) of 
	respective values of a value variable determined for each of multiple content items presented to users (Srinivasaraghavan, figs. 2, 5, Column 17, Lines 25-41, “the machine learning system may determine variables for a set of observations and/or variable values for a specific observation based on input received from client devices.” Wherein the variable values are interpreted as the respective values of a value variable determined for each of multiple content items presented to. As an example, a feature set for a set of observations may include a first feature of “Genre,” a second feature of “Actor,” a third feature of “Release Year,” and so on. As shown, for a first observation (e.g., a content item, such as the movie “Sound of Music”), the first feature may be “Musical,” the second feature may be “Julie Andrews,” the third feature may be “1965,” and so on.), 
	the respective values of the value variable (Srinivasaraghavan, fig. 5, Column 17, Lines 41-55, “The target variable may represent a variable having a numeric value, may represent a variable having a numeric value that falls within a range of values or has some discrete possible values, may represent a variable that is selectable from one of multiple options (e.g., one of multiples classes, classifications, labels, and/or the like), may represent a variable having a Boolean value, and/or the like.”)
	a) indicating a measure of value each content item provides to a corresponding user that interacted with the content item (Srinivasaraghavan, fig. 2:215, Column 17, Lines 41-55, “The target variable is “Recommendation,” which may be “The King and I” for the first observation.” Wherein the “The King and I” for the first observation” is indicating a measure of value of the first observation. The “The King and I” for the first observation” is interpreted to as the measure of value each content item provides to a corresponding user that interacted with the content item. Each observation is inherent to be a user that interaction with the content item), and
	b) being determined (Srinivasaraghavan, fig. 2, Column 17, Lines 50-54, “For example, the feature set may include, with respect to an observation, one or more of the following features: a rating, an award, a director, an artist, a creator, an author, a publisher, a movie studio, a television network, a record label, a type, a language, and/or the like.” Wherein the feature set is interpreted as the future being determined. Those features are interpreted as variable that has value as show above), 
	from user behaviors with respect to content items presented to the users (Srinivasaraghavan, fig. 2, Column 2, Lines 47-55, “An online provider of goods and/or services (e.g., a content delivery system, a retailer, a rental service, a marketplace, a restaurant, and/or the like) may seek to utilize data to predict behavior of a user after the user initially engages with a website of the online provider (e.g., by accessing an item and/or a service, by purchasing the item and/or the service, by renting the item and/or the service, by moving the item and/or service to a shopping cart, and/or the like).” Further, Column 17, Lines 21-22, “historical data relating to user feedback (e.g., user feedback reflective of user interests, and/or the like).” Wherein the user feedback reflective of user interests is interpreted as user behaviors with respect to content items presented to the users show in a set of observations obtained from historical data. The observations herein are interpreted as user behaviors), 
	by a value model based on an anchor variable in the user behaviors (Srinivasaraghavan, fig. 2, Column 17, Lines 55-67, “As shown by reference number 215, the set of observations may be associated with a target variable.” Wherein the target variable is interpreted as the anchor variable in the user behaviors),
	wherein the anchor variable corresponds to a particular user action on a content item that indicates whether there is value in the content item (Srinivasaraghavan, fig. 2, Column 17, Lines 11-26, “The historical data may include historical data relating to content items (e.g., one or more types of metadata of the content items, and/or the like), historical data relating to selections made based on the content items (e.g., selection history of the content items relative to other content items, and/or the like), historical data relating to user feedback (e.g., user feedback reflective of user interests, and/or the like).” Wherein the user feedback is interpreted as the particular user action on a content item that indicates whether there is value in the content item. The user feedback is part of the set of observations); 
	training, using the training data (Srinivasaraghavan, fig. 2:200, Column 17, Lines 1-10, “a diagram illustrating an example 200 of training and using a model (e.g., the first model, the second model, and/or the like) to generate recommendations. The model training and usage described herein may be performed using a machine learning system.” Wherein the first model is training to use the observation data to generate recommendations that further is used to calculate scores), 
the scoring model to generate value-based scores from input data (Srinivasaraghavan, fig. 5, Column 25, Lines 44-46, “calculating first scores for the first recommendations based on the first distance metrics;” Wherein the calculating first scores for the first recommendations based on the first distance metrics is interpreted as the generate value-based scores from input data. Further, Column 26, Lines 21-46, “to update the first performance score of the first model and the second performance score of the second model. Processing the one or more first inputs and/or the one or more second inputs may be to provide additional feedback to update the first model and the second model”);
However, it is noted that the prior art of Srinivasaraghavan does not explicitly teach “generating, for each of a plurality of candidate content items selected for a first user, respective value-based scores using the trained scoring model and respective input data for respective candidate content items; ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items; and providing two or more of the candidate content items for presentation on a device of the first user in an order determined by the ranking.”
	On the other hand, in the same field of endeavor, Zeng teaches generating, for each of a plurality of candidate content items selected for a first user (Zeng, fig. 5A, par. [0063]-[0064], “The content creation user interface 500 (e.g., an embodiment of the content creation user interface 140 shown in FIG. 1), generated by the user interface manager 310 (shown in FIG. 3), includes input forms (e.g., a text box, drop down menu, radio buttons, file upload button, etc.) for a creator to provide creatives to the online system 100.” Where the content creation user interface has a plurality of candidate content items for the user to select in order to create a creative. Further, par. [0068], “The content creation user interface 500 shows the recommendation “select a city to narrow your target region” because the region “California” is too board, e.g., a user located in San Francisco, Calif. may not likely be interested in the same types of content items or creatives as a user located in Fresno, Calif.” the user located in San Francisco, Calif. is interpreted as the first user), 
	respective value-based scores using the trained scoring model (Zeng, fig. 5A, par. [0065]-[0066], “A first creative score model 365 is trained to generate scores for media title type creatives.” Where the generated scores for media title type creatives is interpreted as the respective value-based scores using the trained scoring model. For example, “the first creative score model 365 outputs the creative score 514 of “2/10,” e.g., two points out of a total of ten points” wherein the score 514 of “2/10,” is interpreted as the respective value-based scores using the trained scoring model) and 	respective input data for respective candidate content items (Zeng, fig. 2A, par. [0019], [0023], “The content items may include information provided by a creator of content items. The creator may be associated with the content provider system 170 and inputs information about content items to the online system 100 via the content creation user interface 140.” The inputs information about content items is interpreted as the respective input data for respective candidate content items); 
	ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items (Zeng, fig. 5:518, “FIG. 5A shows feedback 518, e.g., a confidence score and importance score for each of the recommendations and error notifications generated by the recommendation module 380. The confidence scores for the recommendations associated with the media title, media, target demographic, target region, and content value are 80%, 95%, 75%, 60%, and 50%, respectively. The confidence score for the error notification associated with the call to action is 90%. Based on the confidence scores, the creative score model 365 is most likely to generate an updated creative score for the image creative if the creator modifies the image creative according to the feedback provided because the high confidence score indicates that the recommendation associated with the call to action is highly applicable to the creative call to action.” Wherein the confidence score and importance score for each of the recommendations and error notifications generated by the recommendation module is interpreted as the ranking, by a ranking engine, the plurality of candidate content items selected for the first user according to the respective value-based scores for the plurality of candidate content items where the recommendation module is interpreted to have the ranking engine); and 
	providing two or more of the candidate content items for presentation on a device of the first user in an order determined by the ranking (Zeng, figs. 5A-B, par. [0042]-[0043], generates graphical user interfaces such as a content creation user interface presenting information from the online system. Where the user interfaces presented has a plurality of recommendation associated with an item. The plurality of recommendations is ranked in order. Further, fig. 7:760, par. [0078], provide the recommendations for display on the client device. Where the recommendations are interpreted as the two or more of the candidate content items. The content of the content creation user interface is presenting on a percentage ranked order as illustrate on fig. 5A. The client device is interpreted as the device of the first user. it is also noted in the interface that multiple creatives are being showed in the user interface in the client deice).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zeng that teaches provides feedback to a content provider creating a content item for a target audience into Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to measure an effectiveness of each content item in a campaign (Zeng par. [0002]).

As per claim 18, Zeng teaches wherein providing value- based training data comprises: providing historical data representing content items and data representing (Zeng, figs. 2A-B, par. [0029], a content item set comprising of schedule indication times for content items of the corresponding content item set are scheduled to be published. Where the content item set has historical data to represent the content item set futures such as who is the audience, budget, schedule times, and etc. All the content item has icon representation. For example, fig. 3:240 content items set is illustrated), 
for each presentation of each content item (Zeng, fig. 2B, par. [0033], a content item, where a content item is presented), 
acts of user behavior made in response to each presentation of each content item (Zen, fig. 2B, par. [0033]-[0034], metrics of number of user that express of the content. Where the expressed interest in a content is interpreted as the acts of user behavior made in response to each presentation of each content item); and 
evaluating the historical data with a latent variable model that has value to a respective user as an unobserved latent variable (Zen, fig. 4A, par. [0046], [0058], a creative score model, where the creative score model is interpreted as the latent variable model. The creative score model is evaluating data from the feature set where the future set contain historical data form a plurality of content item.  The creative score model has variables such as user features, creative features, creative score, and feedback. Where the variable creative score is interpreted as the respective user as an unobserved latent variable, see fig. 4A:365), 
that has user actions as variables, and that has a particular user action as the anchor variable (Zen, fig. 6:640, par. [0076], “The machine learning module 325 identifies 640 feature sets based on the content items, the user information, and the action information.” Where the action information can be a user express interest to a content item. Further, fig. 4, and par. [0034], user actions such as make a comment to a content item, or share a content item. Where the variable the tracks the operation to allow the user action of share a content item is interpreted as the particular user action as an anchor variable. Where the user action in this case is to share a content item. Further, par. [0023], fig. 5A-B, teaches a feedback value which can be understood as an anchor variable that indicates user behaviors), 
to generate training data representing the measure of value of each content item to the user who responded to the content item with one or more user actions (Zen, figs. 4A-B, par. [0060]-[0062], training creative score models. Where data representing each content item is evaluated/measure. Fig. 4B, illustrate an example of feature set evaluation. Further, fig. 6:650, par. [0076], “The recommendation system 120 generates 650 a score for a creative (e.g., an image type creative or a body of text type creative) to be included in a content item using a model, e.g., the creative score model 365, trained based on the feature sets.” Where the score for a creative data is being measure/calculate base on trained based on the feature sets. Where the feature sets has content item to the user who responded to the content item with one or more user actions).

As per claim 23, Zeng teaches wherein providing candidate content items for presentation comprises providing, with content items that have value-based scores above a predetermined threshold, a mark indicating a high predicted value for the first user (Zeng, fig. 5A-B, par. [0054]-[0055], [0070],  a content creation user interface showing content item recommendations and a score for the content item. A threshold is predetermined to determine if the recommendation feedback is high recommend or low recommend, see fig. 5A:518. Where the recommendation feedback is interpreted as the mark indicating a high predicted value for the first user).

As per claim 25, Srinivasaraghavan teaches wherein the respective values are determined by the value model using two or more user behaviors that include at least one behavior (Srinivasaraghavan, fig. 5A, Column 17, Lines 55-67, “As shown by reference number 215, the set of observations may be associated with a target variable.” Wherein the observations is interprtred as the two or more user behaviors that include at least one behavior.  Further, Column 17, Lines 21-22, “historical data relating to user feedback (e.g., user feedback reflective of user interests, and/or the like).” Wherein the user feedback reflective of user interests is interpreted as user behaviors with respect to content items presented to the users show in a set of observations obtained from historical data. The observations herein are interpreted as user behaviors), and 
the anchor variable indicates a relationship between a content item and the at least one behavior (Srinivasaraghavan, fig. 2, Column 17, Lines 55-67, “As shown by reference number 215, the set of observations may be associated with a target variable.” Wherein the target variable is interpreted as the anchor variable in the user behaviors and it showing association/relation between the content item and the at least one behavior in the set of observations).  

	As per claim 27, Srinivasaraghavan teaches wherein a probability of a value for the value variable given the user behaviors is learned using the anchor variable (Srinivasaraghavan, Column 3, Lines 28-39, “a weighted variable analysis technique, a regression technique (e.g., a linear regression technique, a power function regression technique, a logarithmic regression technique, and/or the like), a random forest classification technique, a gradient boosting machine learning (GBM) technique, and/or the like, to train the first model to determine a score of a recommended content item (e.g., a probability that a user will be interested in the recommended content item, and/or the like).” Wherein the probability that a user will be interested in the recommended content item, and/or the like is interpreted as the probability of a value for the value variable given the user behaviors. The weighted variable analysis technique is interpreted to have the anchor variable. The user will be interested in the recommended content item, and/or the like is interpreted as the user behaviors).  

	As per claim 28, Srinivasaraghavan teaches wherein: the training data comprises multiple instances (Srinivasaraghavan, fig. 2:200, Column 17, Lines 1-10, “a diagram illustrating an example 200 of training and using a model (e.g., the first model, the second model, and/or the like) to generate recommendations. The model training and usage described herein may be performed using a machine learning system.” Wherein the diagram illustrates multiples observations, features set, and etc.) of 
	(i) user features (Srinivasaraghavan, fig. 2:210, Column 17, Lines 11-14, “As shown by reference number 210, the set of observations includes a feature set (e.g., a set of metadata, and/or the like).” Wherein the feature set is interpreted as the user features) and 
	(ii) features of corresponding content items presented to users (Srinivasaraghavan, fig. 2, Column 17, Lines 42-48, “a feature set for a set of observations may include a first feature of "Genre," a second feature of "Actor," a third feature of "Release Year," and so on.” Where the first feature of "Genre," a second feature of "Actor," a third feature of "Release Year," and so on are interpreted as features of corresponding content items presented to users and the Genre, Actor, and Release Year are interpreted as items that is presented on a user recommendation. See also Column 1, Lines 53-56, “The recommendations may be presented to the user as a list of content items related to the content item.”); 
	training the scoring model comprises training, using the training data, (Srinivasaraghavan, fig. 2:200, Column 17, Lines 1-10, “a diagram illustrating an example 200 of training and using a model (e.g., the first model, the second model, and/or the like) to generate recommendations. The model training and usage described herein may be performed using a machine learning system.” Wherein the first model is training to use the observation data to generate recommendations that further is used to calculate scores), 	
the scoring model to generate value-based scores from user features (Srinivasaraghavan, fig. 5, Column 25, Lines 44-46, “calculating first scores for the first recommendations based on the first distance metrics;” Wherein the calculating first scores for the first recommendations based on the first distance metrics is interpreted as the generate value-based scores from user features) and content item features (Srinivasaraghavan, fig. 5, Column 25, Lines 46-48, “calculating second scores for the second recommendations based on the second distance metrics;” Wherein the calculating second scores for the second recommendations based on the second distance metrics is interpreted as the generate value-based scores from content item features. Further, Column 25, Lines 46-67, a plurality of other scores are calculating based on data collected form the user’s observations and items that describe those observations);
	Additionally, Zeng teaches generating, for each of a plurality of candidate content items selected for a first user (Zeng, fig. 5A, par. [0063]-[0064], “The content creation user interface 500 (e.g., an embodiment of the content creation user interface 140 shown in FIG. 1), generated by the user interface manager 310 (shown in FIG. 3), includes input forms (e.g., a text box, drop down menu, radio buttons, file upload button, etc.) for a creator to provide creatives to the online system 100.” Where the content creation user interface has a plurality of candidate content items for the user to select in order to create a creative. Further, par. [0068], “The content creation user interface 500 shows the recommendation “select a city to narrow your target region” because the region “California” is too board, e.g., a user located in San Francisco, Calif. may not likely be interested in the same types of content items or creatives as a user located in Fresno, Calif.” the user located in San Francisco, Calif. is interpreted as the first user), 
	the respective value-based scores uses the trained scoring model (Zeng, fig. 5A, par. [0065]-[0066], “A first creative score model 365 is trained to generate scores for media title type creatives.” Where the generated scores for media title type creatives is interpreted as the respective value-based scores using the trained scoring model. For example, “the first creative score model 365 outputs the creative score 514 of “2/10,” e.g., two points out of a total of ten points” wherein the score 514 of “2/10,” is interpreted as the respective value-based scores using the trained scoring model), 
	respective content item features of the respective candidate content items (Zeng, fig. 5A, par. [0067], “A second creative score model 365 is trained to generate scores for image creatives. The second creative score model 365 takes as input creative features describing the image creative “bulldog.jpg” and user features describing the target demographic “10-30 year olds” and the target region “California.” Based on the input, the second creative score model 365 outputs the creative score 516 of “3/10.” Wherein the input creative features describing the image creative “bulldog.jpg”  is interpreted as the respective content item features of the respective candidate content items), and 
	first user features of the first user (Zeng, fig. 5A, par. [0067], “A second creative score model 365 is trained to generate scores for image creatives. The second creative score model 365 takes as input creative features describing the image creative “bulldog.jpg” and user features describing the target demographic “10-30 year olds” and the target region “California.” Based on the input, the second creative score model 365 outputs the creative score 516 of “3/10.” Wherein the user features describing the target demographic “10-30 year olds” is interpreted as the first user features of the first user).

9.	Claims 3, 5-6, 8, 11, 13, 14, 16, 19, 21-22, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Srinivasaraghavan et al. (US 11070881 B1) in view of Zeng et al. (US 20180040029 A1) in further view of Xue et al. (US 20200311568 A1).

As per claim 3, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 2 above.  
However, it is noted that the combination of the prior arts of Srinivasaraghavan, and Zeng do not explicitly teach “wherein the particular user action of the anchor variable is a show less often action.”
On the other hand, in the same field of endeavor, Xue teaches wherein the particular user action of the anchor variable is a show less often action (Xue, fig. 8, par. [0012], [0068], user action is to ignore. Where to ignore a job posting is inherent to show less often action).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xue that teaches filtering online content items for recommendation using a generalized linear mixed effects model into the combination of Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users, and Zeng that teaches provides feedback to a content provider creating a content item for a target audience. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to reduce and minimize the amount of maintenance overhead (Xue par. [0019]).

As per claim 5, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 1 above.  
Additional, Xue teaches wherein providing candidate content items for presentation comprises providing the candidate content items as such or providing links that a user can select to obtain the candidate content items (Xue, par. [0051], [0059], “the causing the second subset of candidate online content items 442 to be displayed” Where the candidate online content items is interpreted as the candidate content items which is being displayed/provided).  

As per claim 6, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 1 above.  
Additional, Xue teaches wherein providing candidate content items for presentation comprises providing recommendations of the candidate content items for presentation to the first user (Xue, par. [0051], “recommendations for online content items are being generated for display on a landing page of an online service or in an electronic message from the online service to the target user (e.g., a text message or an e-mail).” Where the recommendations for online content items is interpreted as the recommendations of the candidate content items provided to the first user).  

As per claim 8, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 1 above.  
Additional, Xue teaches comprising: generating the candidate content items by performing a search of content items in response to a query received from the first user (Xue, fig. 5, par. [0052], “a search query received from the target user with the feature data of the candidate online content item.”).  

As per claim 11, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 10 above.  
However, it is noted that the combination of the prior arts of Srinivasaraghavan, and Zeng do not explicitly teach “wherein the particular user action of the anchor variable is a show less often action.”
On the other hand, in the same field of endeavor, Xue teaches wherein the particular user action of the anchor variable is a show less often action (Xue, fig. 8, par. [0012], [0068], user action is to ignore. Where to ignore a job posting is inherent to show less often action).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xue that teaches filtering online content items for recommendation using a generalized linear mixed effects model into the combination of Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users, and Zeng that teaches provides feedback to a content provider creating a content item for a target audience. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to reduce and minimize the amount of maintenance overhead (Xue par. [0019]).

As per claim 13, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 9 above.  
Additional, Xue teaches wherein providing candidate content items for presentation comprises providing the candidate content items as such or providing links that a user can select to obtain the candidate content items (Xue, par. [0051], [0059], “the causing the second subset of candidate online content items 442 to be displayed” Where the candidate online content items is interpreted as the candidate content items which is being displayed/provided).

As per claim 14, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 9 above.  
Additional, Xue teaches wherein providing candidate content items for presentation comprises providing recommendations of the candidate content items for presentation to the first user (Xue, par. [0051], “recommendations for online content items are being generated for display on a landing page of an online service or in an electronic message from the online service to the target user (e.g., a text message or an e-mail).” Where the recommendations for online content items is interpreted as the recommendations of the candidate content items provided to the first user).

As per claim 16, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 9 above.  
Additional, Xue teaches wherein the operations comprise: generating the candidate content items by performing a search of content items in response to a query received from the first user (Xue, fig. 5, par. [0052], “a search query received from the target user with the feature data of the candidate online content item.”).  

As per claim 19, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 18 above.  
However, it is noted that the combination of the prior arts of Srinivasaraghavan, and Zeng do not explicitly teach “wherein the particular user action of the anchor variable is a show less often action.”
On the other hand, in the same field of endeavor, Xue teaches wherein the particular user action of the anchor variable is a show less often action (Xue, fig. 8, par. [0012], [0068], user action is to ignore. Where to ignore a job posting is inherent to show less often action).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xue that teaches filtering online content items for recommendation using a generalized linear mixed effects model into the combination of Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users, and Zeng that teaches provides feedback to a content provider creating a content item for a target audience. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to reduce and minimize the amount of maintenance overhead (Xue par. [0019]).

As per claim 21, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 17 above.  
Additional, Xue teaches wherein providing candidate content items for presentation comprises providing the candidate content items as such or providing links that a user can select to obtain the candidate content items (Xue, par. [0051], [0059], “the causing the second subset of candidate online content items 442 to be displayed” Where the candidate online content items is interpreted as the candidate content items which is being displayed/provided).  

As per claim 22, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 17 above.  
Additional, Xue teaches wherein providing candidate content items for presentation comprises providing recommendations of the candidate content items for presentation to the first user (Xue, par. [0051], “recommendations for online content items are being generated for display on a landing page of an online service or in an electronic message from the online service to the target user (e.g., a text message or an e-mail).” Where the recommendations for online content items is interpreted as the recommendations of the candidate content items provided to the first user). 

As per claim 24, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 17 above.  
Additional, Xue teaches wherein the operations comprise: generating the candidate content items by performing a search of content items in response to a query received from the first user (Xue, fig. 5, par. [0052], “a search query received from the target user with the feature data of the candidate online content item.”).  

10.	Claims 4, 12, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Srinivasaraghavan et al. (US 11070881 B1) in view of Zeng et al. (US 20180040029 A1) in further view of Perry et al. (US 7720779 B1).

As per claim 4, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 2 above.  
However, it is noted that the combination of the prior arts of Srinivasaraghavan, and Zeng do not explicitly teach “wherein the latent variable model is represented as a Bayesian network that encodes user actions and the latent variable as nodes in a directed acyclic graph that encodes all conditional independences among the nodes through a d-separation rule.”
On the other hand, in the same field of endeavor, Perry teaches wherein the latent variable model is represented as a Bayesian network that encodes user actions (Perry, figs. 5-9, 17, Column 3, Lines 48-48, “a Bayesian network is generally constructed using nodes (vertices) and directional arcs (edges)” where the Bayesian network have nodes that uses variable coded with values, see Column 16, Lines 23-39) and 
the latent variable as nodes in a directed acyclic graph that encodes all conditional independences among the nodes through a d-separation rule (Perry, figs. 5-9, 17, Column 31, Lines 27-28, graphical models can be constructed such as directed acyclic graphs. Column 36, Lines 9-33, the nodes of the constructed directed acyclic graphs stores conditional probabilities. As illustrated in the fig. 17 the QLI Bayesian network has the information of the variables with conditions and that information are the information to build the directed acyclic graph. Therefore, that information is interpreted to be encodes. The conditional variables for the nodes as illustrated is interpreted as all conditional independences among the nodes through the d-separation rule).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Perry that teaches editing, evaluation, and inference of graphical models is disclosed which can be used to construct and evaluate a graphical model or graphical network and to calculate inference values into the combination of Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users, and Zeng that teaches provides feedback to a content provider creating a content item for a target audience. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to provides an improved Bayesian network that is more accurate than conventional Bayesian networks (Perry Column 6, Lines 50-53).
As per claim 12, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 10 above.  
However, it is noted that the combination of the prior arts of Srinivasaraghavan, and Zeng do not explicitly teach “wherein the latent variable model is represented as a Bayesian network that encodes user actions and the latent variable as nodes in a directed acyclic graph that encodes all conditional independences among the nodes through a d-separation rule.”
On the other hand, in the same field of endeavor, Perry teaches wherein the latent variable model is represented as a Bayesian network that encodes user actions (Perry, figs. 5-9, 17, Column 3, Lines 48-48, “a Bayesian network is generally constructed using nodes (vertices) and directional arcs (edges)” where the Bayesian network have nodes that uses variable coded with values, see Column 16, Lines 23-39) and 
the latent variable as nodes in a directed acyclic graph that encodes all conditional independences among the nodes through a d-separation rule (Perry, figs. 5-9, 17, Column 31, Lines 27-28, graphical models can be constructed such as directed acyclic graphs. Column 36, Lines 9-33, the nodes of the constructed directed acyclic graphs stores conditional probabilities. As illustrated in the fig. 17 the QLI Bayesian network has the information of the variables with conditions and that information are the information to build the directed acyclic graph. Therefore, that information is interpreted to be encodes. The conditional variables for the nodes as illustrated is interpreted as all conditional independences among the nodes through the d-separation rule).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Perry that teaches editing, evaluation, and inference of graphical models is disclosed which can be used to construct and evaluate a graphical model or graphical network and to calculate inference values into the combination of Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users, and Zeng that teaches provides feedback to a content provider creating a content item for a target audience. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to provides an improved Bayesian network that is more accurate than conventional Bayesian networks (Perry Column 6, Lines 50-53).

As per claim 20, Srinivasaraghavan, and Zeng teach all the limitations as discussed in claim 18 above.  
However, it is noted that the combination of the prior arts of Srinivasaraghavan, and Zeng do not explicitly teach “wherein the latent variable model is represented as a Bayesian network that encodes user actions and the latent variable as nodes in a directed acyclic graph that encodes all conditional independences among the nodes through a d-separation rule.”
On the other hand, in the same field of endeavor, Perry teaches wherein the latent variable model is represented as a Bayesian network that encodes user actions (Perry, figs. 5-9, 17, Column 3, Lines 48-48, “a Bayesian network is generally constructed using nodes (vertices) and directional arcs (edges)” where the Bayesian network have nodes that uses variable coded with values, see Column 16, Lines 23-39) and 
the latent variable as nodes in a directed acyclic graph that encodes all conditional independences among the nodes through a d-separation rule (Perry, figs. 5-9, 17, Column 31, Lines 27-28, graphical models can be constructed such as directed acyclic graphs. Column 36, Lines 9-33, the nodes of the constructed directed acyclic graphs stores conditional probabilities. As illustrated in the fig. 17 the QLI Bayesian network has the information of the variables with conditions and that information are the information to build the directed acyclic graph. Therefore, that information is interpreted to be encodes. The conditional variables for the nodes as illustrated is interpreted as all conditional independences among the nodes through the d-separation rule).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Perry that teaches editing, evaluation, and inference of graphical models is disclosed which can be used to construct and evaluate a graphical model or graphical network and to calculate inference values into the combination of Srinivasaraghavan that teaches a content delivery system may provide content to client devices of a plurality of users, and Zeng that teaches provides feedback to a content provider creating a content item for a target audience. Additionally, this generates a most relevant online content item recommendations for a target user, as well as to reduce and minimize the amount of maintenance overhead.
The motivation for doing so would be to provides an improved Bayesian network that is more accurate than conventional Bayesian networks (Perry Column 6, Lines 50-53).

Prior Art of Record
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nilsson et al. (US 20190364311 A1), teaches managing the congestion response to packet loss during the delivery of a content data sequence over a network.
Liao et al. (US 20150341667 A1), teaches training a Video Quality Model and a corresponding device.

Response to Arguments
12.	Applicant's arguments, filed on 08/30/2022with respect to the rejection of claims 1-25, and 27-28 under 35 U.S.C. §103 (Applicant’s arguments, pages 9-11), have been fully considered and are but are not persuasive or are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant representative says that during the interview help on August 24, 2022 the Examiner agrees that the amendments overcame the prior arts of records. Respectfully, the examiner disagrees, see the clarification below. 
No agreement was reached at the interview help on August 24, 2022. See the interview summary.
The Examiner advises the Applicant representative that the elements of claim 26, such as the anchor variable if claimed in the independent claims with details information showing what it is and how it functions in the scope of the claims, would narrow the scope of the claims and would differentiate the invention from the prior arts used in the current rejection. It is noted that the anchor variable is not defined in the claim language.  An example of a limitation that would overcome the prior arts of records is “The probability of value V given all behaviors B, P (V | B), can be learned through the use of an anchor variable A for which P (V = 1 | A = 1) is known.” Another example is a definition of the anchor variable, such as “Embodiment 3 is the method of any one of embodiments 1-2 wherein the particular user action of the anchor variable is a show less often action.” See specification. The current claims do not have any limitations that clearly define how the anchor variable function or describe what it is. For those reasons, the present claims do not overcome the prior art used in the rejection.
As the applicant recited on the argument the amendment presented is similar to those presented during the interview. They are not the same. Therefore, the argument is moot (Applicant’s arguments, page 10).
It is also noted that the Examiner advises the Applicant representative on the response of the Advisory Action (PTOL-303) - 09/16/2022 that “The amendments made to the independent claims appear to overcome the prior arts used in the previous 35 USC 103 rejection. However, further consideration and analyze will be necessary to make a final decision in this rejection.” 
The Examiner has never affirmed that the presented amendments overcome the prior arts of records. The Applicant representative says in this argument the Examiner said it appear to overcame. 
After the analyze of the claims presented now the Examiner concludes that the prior arts of records teach all the limitations of the claims, see above. 

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157